Citation Nr: 1450719	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  05-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran had service from August 1985 to December 1992.

In July 2007, a travel board hearing was held at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.  In September 2007, October 2009, and July 2011, the Board remanded the issues for further development.  They are properly before the Board at this time.


FINDINGS OF FACT

1.  Reactive airway disease is related to service.

2.  Migraine headaches are related to service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Since none of the disabilities claimed by the Veteran are considered chronic, the provisions of 38 C.F.R. §§ 3.303(b) do not apply in this case.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service personnel records reflect that he is a Persian Gulf War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  Neither shortness of breath nor headaches is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317(a)(1)(i); 76 Fed. Reg. 81834-01 (Dec. 29, 2011).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317(b)(1),(4),(5).

In order to afford the Veteran every possible consideration, the RO and the Board have considered his claims as directly related to service but also as undiagnosed illnesses due to service in the Persian Gulf.  For the following reasons, the Board finds that reactive airway disease and migraine headaches are directly related to the Veteran's service.

In November 1990, the Veteran completed a Report of Medical History and denied any history of asthma, shortness of breath, and frequent or severe headaches.  He had service in the Southwest Asia theater from January to May 1991.  When he underwent examination in February 1992, prior to separation, his head and lungs were normal, but he reported a positive history of shortness of breath, asthma, and frequent or severe headaches.  He further noted that the headaches had occurred twice a week for the past three months, and he had occasional shortness of breath.

On his August 2003 original claim, the Veteran asserted that his shortness of breath and headaches began in 1990.  In July 2007, the Veteran testified before the undersigned that he first noticed his shortness of breath in 1990, prior to when he went to the Gulf.  It occurred two or three times per week and continued while he was in the Gulf.  He did not seek treatment at that time.  He still experienced the shortness of breath.  With regard to headaches, he reported that they began in 1990 or 1991 and occurred on a daily basis.  They continued while he was in the Gulf, and he sought treatment in 1993 and 1994 when he worked in construction.  He denied having been diagnosed as having migraine headaches.  In a May 2005 written statement, the Veteran's wife indicated that he developed headaches during service beginning in 1989 or 1990.

VA outpatient treatment records show that the Veteran has complained of headaches since approximately 2003 and has been diagnosed as having chronic headaches, tension headaches, recurrent headaches, and a history of migraine.  An April 2004 VA examination reflected a diagnosis of chronic headaches but no opinion regarding etiology.  A February 2010 VA examination diagnosed shortness of breath of unknown etiology.  An October 2010 VA examination noted a history of migraine since 1990 but offered no diagnosis or etiology opinion.  Since these examination reports are lacking diagnoses or etiology opinions, they are afforded very little probative weight.  

Similarly, a January 2011 medical opinion concluded that the shortness of breath symptoms and headaches were related to depression and not to organic disease or ill-defined illness.  The examiner did not provide a rationale for this conclusion and further noted that a psychiatric evaluation was outside his specialty.  

In January 2012, the Veteran underwent VA examination and reported that he had headaches with phonophotophobia and aura since 1989, and they have continued.  He also experienced shortness of breath since 1989.  His headaches occurred weekly and were mostly prostrating.  He also reported dyspnea with moderate exertion.  The examiner noted that the Veteran's x-rays and pulmonary function tests were normal.  The examiner diagnosed migraine headaches and reactive airway disease, which were the cause of shortness of breath and headaches.  They were not related to a psychiatric disorder but instead represented undiagnosed illness.

Therefore, the most probative evidence is the January 2012 VA examination report.  In that report, the examiner diagnosed reactive airway disease and migraine headaches as clinical diagnoses to account for the Veteran's complaints of shortness of breath and headaches.  As such, even though the examiner stated that both represented an undiagnosed illness, the diagnoses assessed to account for this symptomatology show that they are not manifestations of undiagnosed illnesses.

Nevertheless, the Board finds that the Veteran's reactive airway disease and migraine headaches both began during service.  He consistently and credibly reported that both began in 1989 or 1990, while he was in service.  His service records are consistent with his statements and show that he denied any history of these symptoms in November 1990 but reported a history of all related symptoms in February 1992.  He has credibly reported that the symptoms now shown to be attributed to reactive airway disease and migraine headaches began during service and have been present since that time.  

As such, the Board finds that the evidence is at least evenly balanced as to whether reactive airway disease and migraine headaches, the clinical diagnoses that account for the Veteran's complaints of shortness of breath and headaches, began during service.  The appeals are, therefore, granted.


ORDER

Service connection for a respiratory disorder is granted.

Service connection for headaches is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


